ORDER
PER CURIAM.
Schnuck Markets, Inc. (Schnucks), appeals from the judgment of $140,000 awarded to Mary Kesnar (Kesnar) for her injuries from a fallen wing display at a Schnucks store. Schnucks argues the trial court erred in (1) denying Schnucks’s Motion for Judgment Notwithstanding the Verdict because the wing display was not inherently dangerous, defective, or placed in such a way as to create a dangerous condition; (2) denying Schnucks’s Motion for Judgment Notwithstanding the Verdict because the wing display was an open and obvious condition; and (3) denying Schnucks’s Motion for New Trial because the verdict-directing instruction did not specify in what way the wing display created a dangerous condition. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).